Citation Nr: 1442318	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease and/or diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to November 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims folder.  

This appeal was previously before the Board in August 2013.  The Board remanded it for additional development, and it has been returned to the Board for further review.

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the appeal as well as records duplicative of the evidence in the paper claims file.  A review of the Veterans Benefit Management System (VBMS) paperless claims processing system reveals records duplicative of the evidence in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for hypertension.  The Veteran was afforded a VA examination for hypertension and other disorders in August 2010.  At that time, the Veteran told the examiner that he was diagnosed with hypertension during his military service and that he treated this disorder through dietary means until a 1989 heart attack.  Based on this information, the examiner concluded that the Veteran's coronary artery disease was a result of his longstanding hypertension and that both conditions were service connected.

The August 2010 examiner's conclusions were based on information that does not appear to have been accurate.  The Veteran's service treatment records show a single instance of high blood pressure (146/82) in May 1966 but show no indication that anyone at the time diagnosed him with or otherwise suggested that hypertension was present in service.  In his claim and in his testimony at the hearing, the Veteran asserted a belief that his hypertension was not the cause but a result of his coronary artery disease, particularly his heart attack.  

Because there were no medical records showing a diagnosis of hypertension prior to the Veteran's heart attack, the AOJ denied service connection in an October 2010 rating decision.  However, because the Veteran served within the brown waters of the Republic of Vietnam and was exposed to herbicides, the AOJ granted service connection for the Veteran's coronary artery disease.

On appeal, the Board remanded the issue of hypertension to determine whether that disorder might be directly service connected or might be secondary to the Veteran's service-connected coronary artery disease or diabetes.  

In a September 2013 addendum opinion, a VA examiner opined that, because there were no records of a hypertension diagnosis prior to 1989, it was less likely than not that the Veteran's hypertension was directly service connected.  The examiner further opined that the Veteran's hypertension was well controlled by medication, and for that reason it was less likely than not that the Veteran's hypertension was secondary to his service-connected coronary artery disease or diabetes. 

The 2013 examiner's rationale is inadequate for rating to explain her opinion as to the possibility of a connection between the Veteran's hypertension and his coronary artery disease.  The fact that medication has been effective in treating the Veteran's hypertension has no clear logical relationship to that disorder's etiology.  If anything, the lack of records of the Veteran's hypertension prior to his 1989 heart attack suggests there may be a finding of some connection between his hypertension and his coronary artery disease.  It is therefore necessary to remand this appeal for a more thorough rationale.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain an additional medical opinion addressing the etiology of the Veteran's hypertension from the prior physician, or if unavailable another similarly situated examiner.  The physician should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The Veteran and other laypersons are competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the physician should provide a fully reasoned explanation.

The Board requests that the physician state whether it is at least as likely as not that the Veteran's hypertension is caused or aggravated (permanently worsened beyond the natural progression) by his service-connected coronary artery disease and/or diabetes mellitus, type II.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The physician must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature.  If no relationship between the hypertension and coronary artery disease is identified, that should be set forth.  

2. The AOJ must ensure that the physician's addendum opinion report complies with this remand and answers the question presented in the request.  The AOJ must also ensure that the examiner documents consideration of the claims file and any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the physician for necessary corrective action as appropriate.

3. After undertaking any other appropriate development, the AOJ shall readjudicate the issue on appeal.  If the AOJ does not fully grant the benefit, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



